UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6526


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

SHAWN ALEXANDER POWELL, a/k/a Shaun Alexander Powell,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. James C. Dever III, District Judge. (7:09-cr-00011-D-1)


Submitted: April 30, 2021                                         Decided: May 25, 2021


Before GREGORY, Chief Judge, WILKINSON, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Shawn Alexander Powell, Appellant Pro Se. Banumathi Rangarajan, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C.; Jennifer P. May-Parker, Assistant
United States Attorney, Joshua L. Rogers, Assistant United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Shawn Alexander Powell appeals the district court’s order denying his motion for a

sentence reduction pursuant to the First Step Act of 2018, Pub. L. No. 115-391, § 404(b),

132 Stat. 5194, 5222.     We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. United States v. Powell,

No. 7:09-cr-00011-D-1 (E.D.N.C. Apr. 6, 2020). We deny Powell’s motion to appoint

counsel and dispense with oral argument because the facts and legal conclusions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED




                                             2